Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/23/2022.

As filed, claims 1-4, 7-9, and 19 are pending, wherein claim 19 is new; claims 10-14 and 16-18 are withdrawn; and claims 5, 6, and 15 are cancelled.

Election/Restrictions
Regarding the newly added claim 19, such claim is drawn to the elected invention of Group I, and read on the elected species.  Accordingly, claim 19 will be examined herein.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/23/2022, with respect to claims 1-4 and 7-9, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1-4, 8, and 9 by Nelson is withdrawn per amendments.  However, the Examiner finds that the instant composition is prima facie obvious over the composition of Nelson.  For details, see rejection below.

The § 103(a) rejection of claim 7 by Nelson is maintained because the instant composition is still prima facie obvious over the composition of Nelson.  For details, see rejection below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the negative proviso of “the DACR-1 inhibitor is not substituted with NH2 on an alpha carbon adjacent to a carbonyl group”, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 12/23/2019) failed to positively recite a DCAR-1 inhibitor or a structural analog of dihydrocaffeic acid wherein NH2 is substituted on an alpha carbon adjacent to a carbonyl group and thus, according to MPEP 2173.05(i), such negative proviso does not have basis in the original disclosure, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Regarding claims 2-4 and 7-9, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Interpretation

With regards to the intended use term, such as “anthelmintic”, in claims 1 and 19, they have not been accorded patentable weight for prior art purpose because such term fails to limit the structure of autophagy inhibitor and DCAR-1 inhibitor.  
The Examiner finds that  any prior art compound having the same structure as the instantly claimed autophagy inhibitor and DCAR-1 inhibitor would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

With regards to the phrase, such as “wherein the autophagy inhibitor is effective to inhibit or induce a kinase that affects autophagy" in claim 2; “wherein the autophagy inhibitor is effective to suppress autolysosome formation” in claim 3; and “wherein the anthelmintic composition is effective to suppress at least one of growth and propagation of a nematode” in claim 19, the Examiner finds such phrases as simply stating an inherent property/feature within the structure of the autophagy inhibitor and/or DCAR-1 inhibitor.  See MPEP 2111.02(II) and MPEP 2112.  
Accordingly, as the prior art teaches the structure of instantly claimed autophagy inhibitor and/or DCAR-1 inhibitor, the result would most necessarily to have the effectiveness in inhibiting or inducing a kinase that affect autophagy or to have the effectiveness in suppressing autolysosome formation or to have effectiveness in suppressing at least one of growth and propagation of a nematode, specifically in the claimed compound(s) taught by the prior art (see rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
U.S. Patent Application Publication No. 2004/0229908, hereinafter Nelson (see PTO-892 form mailed on 6/8/2022); and
“Pharmaceutical Salts’, hereinafter Berge.

Regarding claim 1-4, 8, 9, and 19:
Determining the scope and contents of the prior art:   
Nelson, for instance, teaches that L-Dopa can be combined with chloroquine/chloroquine diphosphate or a related compound, such as hydroxychloroquine phosphate in a composition (in buffers suitable for human administration, etc.) for treating Parkinson’s disease, etc., wherein chloroquine/chloroquine diphosphate or a related compound, such as hydroxychloroquine phosphate is useful for prolonging the utility and efficacy of L-Dopa in treating Parkinson’s disease, etc.  

    PNG
    media_image1.png
    152
    328
    media_image1.png
    Greyscale
(paragraph 0018)


    PNG
    media_image2.png
    356
    654
    media_image2.png
    Greyscale
(paragraph 0186)

    PNG
    media_image3.png
    160
    316
    media_image3.png
    Greyscale
(paragraph 0035)


    PNG
    media_image4.png
    103
    315
    media_image4.png
    Greyscale
 (paragraphs 0037)


    PNG
    media_image5.png
    25
    228
    media_image5.png
    Greyscale
(paragraph 0059)

    PNG
    media_image6.png
    223
    324
    media_image6.png
    Greyscale
(paragraph 0200)

    PNG
    media_image7.png
    175
    326
    media_image7.png
    Greyscale
(paragraph 0205)

    PNG
    media_image8.png
    211
    329
    media_image8.png
    Greyscale
(paragraph 0243)

    PNG
    media_image9.png
    63
    321
    media_image9.png
    Greyscale
(paragraph 0206)

    PNG
    media_image10.png
    275
    313
    media_image10.png
    Greyscale
(paragraph 0232)

    PNG
    media_image11.png
    173
    312
    media_image11.png
    Greyscale
(paragraph 0161)

    PNG
    media_image12.png
    127
    245
    media_image12.png
    Greyscale

(structure of L-Dopa, which is a structural analog of dihydrocaffeic acid, according to the guidance in pg. 8, lines 4-18 of the instant specification)

Berge, for instance, teaches that the chemical, biological, physical, and economic characteristic of medicinal agents can be manipulated and hence, often optimized by conversion to a salt form (pg. 1, left column, 1st paragraph).  
Berge, for instance, teaches that FDA-approved commercially Marketed salts includes phosphate, sulfate, etc.


    PNG
    media_image13.png
    353
    719
    media_image13.png
    Greyscale

(pg. 2, Table 1)

Ascertaining of the difference between the prior art and the claim at issue:   
Nelson, for instance, did not explicitly teach the abovementioned hydroxychloroquine in a sulfate salt.

Berge, for instance, did not explicitly teach a combination of hydroxychloroquine sulfate and L-dopa in a composition.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the phosphate salt of the abovementioned hydroxychloroquine of Nelson to include a sulfate salt, as taught by the teaching of Nelson, which stated the following:

    PNG
    media_image14.png
    260
    317
    media_image14.png
    Greyscale
(paragraphs 0034 and 0035 of Nelson)

The abovementioned teaching states the generic use of pharmaceutically acceptable salts of the abovementioned hydroxychloroquine. Table I of Berge teaches a phosphate, sulfates, etc. as one of many FDA-Approved Commercially Marketed Salt. 
	Because typical problems encountered in drug development includes insufficient solubility, etc., a person of ordinary skill in the art would be highly motivated to make the sulfate salt of the abovementioned hydroxychloroquine to optimize the pharmacological profile of the abovementioned hydroxychloroquine, especially when salt formation is a common known technique used by a person of ordinary skill in the art in order to increase solubility of any compound.  Accordingly, the instant claims are prima facie obvious.

In addition, to one of skill in the art, the stated difference (e.g. phosphate salt of hydroxychloroquine vs. sulfate salt of hydroxychloroquine) in Nelson would be an obvious change.  Extracted from a review article on pharmaceutical salts (i.e. Berge): 
“Salt-forming agents are often chosen empirically.  Of the many salts synthesized, the preferred form is selected by pharmaceutical chemists primarily on a practical basis: cost of raw materials, ease of crystallization, and percent yield.  Other basic considerations included stability, hygroscopicity, and flowability of the resulting bulk drug.  Unfortunately, there is no reliable way of predicting the influence of a particular salt species on the behavior of the parent compound.” (see pg. 1, right column, 1st paragraph of Berge).
Therefore, it is evident that the choice of salt species is a trial-and-error procedure and one of skill in the art would choose the salt species (e.g. phosphate, sulfate, etc.) according to a desired effect.  
Furthermore, in 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In this case, the use of common organic salts, such as phosphate and sulfate, were known options within the technical grasp of one of ordinary skill in the art at the time of invention.  Also in 2007, the Federal Circuit clarified the standard for obviousness in regard to pharmaceutical salts.  In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348; 82 USPQ2d 1321 (Fed. Cir. 2007), the court stated that the selection of a salt is “obvious to try” when there are not numerous parameters to try and when it is not the case that the prior art merely provides general guidance.  Further, the court stated that “patentability is not imparted where ‘the prior art would have suggested to one of ordinary skill in the art that this process should be carried out and would have a reasonable likelihood of success.’” Id. at 1369.
Thus, the instant claims are prima facie obvious.
	
Regarding claim 7:
Determining the scope and contents of the prior art:   
	Nelson, for instance, teaches the abovementioned composition, wherein the active ingredients are administered at a daily adult dosage of from about 0.5 to about 1000 mg, etc.
 
    PNG
    media_image15.png
    309
    310
    media_image15.png
    Greyscale
(paragraph 0201)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned composition, Nelson, for instance, did not explicitly teach hydroxychloroquine sulfate or L-Dopa is in the amount of 1 to 1000 µg/ml.
Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned amount as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant composition (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, this parameter is viewed as routine experimentation to optimize the instant composition, and not a patentable distinction. 
	In addition, the abovementioned preferred embodiments or blazemarks shown in paragraph 0201 of Nelson stated that the dosage regimen can be adjusted to provide the optimal therapeutic response.  Accordingly, the claim is prima facie obvious.

Conclusion
Claims 1-4, 7-9, and 19 are rejected.
Claims 10-14 and 16-18 are withdrawn.
Claims 5, 6, and 15 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626